Citation Nr: 0007304	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-10 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946 with subsequent periods of Reserve service, including 
inactive duty for training (IDT) and active duty for training 
(ADT).

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).

At a hearing held before the undersigned in February 2000, it 
appears that the veteran's representative raised the issue of 
entitlement to service connection for tinnitus, though this 
is unclear.  As this claim has not been adjudicated by the 
RO, and is not inextricably intertwined with the issue 
certified on appeal at this time, it is referred to the RO 
for any appropriate action.  See 38 U.S.C.A. § 7105(a) (West 
1991) and Parker v. Brown, 7 Vet. App. 116 (1994).


FINDING OF FACT

No medical evidence has been submitted that tends to link the 
veteran's current hearing loss to his active service during 
World War II or to his subsequent Reserve service, in any 
way.  


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).






REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records during the veteran's active duty in 
World War II fail to note any difficulties with hearing loss.  
At the veteran's discharge evaluation in February 1946, a 
hearing test revealed a "15/15" for both ears.  
Consequently, hearing results at service separation were 
considered "normal."  Smith v. Derwinski, 2 Vet. App. 137, 
138 and 140 (1992).  Neither the veteran nor the physician 
who performed the separation evaluation made reference to 
hearing loss.

Following his discharge from active service in World War II, 
the veteran served in the United States Navy Reserve.  
Medical records regarding the veteran's periods of inactive 
duty for training and active duty for training reveal a 
number of hearing test results, including on Annual 
evaluations.  In August 1966, October 1967, July 1968, and 
July 1972, bilateral hearing was 15/15.  On an authorized 
audiological evaluation in July 1973, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
20
20
20
20
20

Speech audiometry was not performed.

On an authorized audiological evaluation in July 1976, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
65
70
LEFT
25
25
60
60
60

Speech audiometry was not performed.

On an authorized audiological evaluation in July 1977, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
45
60
LEFT
40
20
35
55
65

Speech audiometry was not performed.
On an authorized audiological evaluation in July 1978, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
55
65
LEFT
15
15
40
65
65

Speech audiometry was not performed.

On the authorized audiological evaluation in July 1979, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
65
75
LEFT
15
10
50
75
75

On an authorized audiological evaluation in July 1981, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
45
65
75
LEFT
20
20
45
65
70

Speech audiometry was not performed.
On an authorized audiological evaluation in July 1982, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
65
65
LEFT
25
15
45
60
75

Speech audiometry was not performed.

On an authorized audiological evaluation in July 1983, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
50
50
LEFT
15
15
35
40
40

Speech audiometry was not performed.

On the authorized audiological evaluation in July 1984, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
45
55
65
LEFT
15
10
30
60
75


Once again, speech audiometry was not performed.  A review of 
the audiological evaluations performed during the veteran's 
Reserve service reveals decreases in hearing acuity.  
However, at no time does a health care provider note any 
injury suffered to the veteran's ears during his active duty 
for training or inactive duty for training or otherwise 
relate a hearing loss to service in any way.  Further, 
following the veteran's periods for active duty for training 
there is consistently shown a medical certification signed by 
various doctors that indicate that the veteran had been 
physically qualified for active duty for training and there 
had been no significant change in the member's condition 
since the date of a prior evaluation. 

In January 1997, approximately 50 years after his discharge 
from active duty in World War II, the veteran filed his 
initial claim seeking service connection for bilateral 
hearing loss.  Medical records were obtained by the RO, 
including the veteran's service medical records from both his 
various periods of service.  An audiological evaluation in 
December 1996 revealed slight to profound sensorineural 
hearing loss with good to excellent speech discrimination.  
The audiologist did not provide an opinion as to etiology at 
the time.

In his June 1998 substantive appeal, the veteran contended 
that the VA decided this case incorrectly because they had 
only checked the medical records for one period of his active 
duty from 1943 to 1946 and did not check medical records from 
1964 to 1985 (the veteran's Navy Reserve service).

At a hearing held before a hearing officer at the RO in 
January 1999, the veteran noted exposure to combat and loud 
noises during his active service in World War II.  At a 
hearing held before the undersigned in February 2000, the 
veteran noted his exposure to loud noises as a machinist mate 
during his active service in World War II.  The veteran also 
testified that he had no difficulties with his hearing prior 
to his active service. 

The veteran testified that he began having difficulties with 
his hearing in the early 1970's.  He noted that he had been 
around aircraft during his service in the Navy Reserves.  It 
was indicated that the veteran served on inactive duty for 
training and active duty for training in the Navy Reserves 
from 1946 to 1985.  He also noted the annual physicals and 
hearing tests performed by the service during this period of 
time.  Since 1985, the veteran testified that he had not been 
exposed to loud noises.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  If the disorder is a chronic 
disease of the nervous system, such as sensorineural hearing 
loss, service connection may be granted if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1121, 1113; 38 C.F.R. §§ 3.307 
and 3.309 (1999).  However, when a disability is not 
initially manifested during service or within an applicable 
presumptive period, "direct" service connection may never 
less be established by evidence demonstrating that the 
disability was, in fact, incurred or aggravated during the 
veteran's service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(b); Cosman v. Principi, 3 Vet. App. 503 (1992); 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992); and 
Douglas v. Derwinski, 2 Vet. App. 103, 108-9 (1992).

Entitlement to service connection for impaired hearing is 
subject to the additional requirement of 38 C.F.R. § 3.385 
(1999), which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CMC Test are 
less than 94 percent.  Nevertheless, as stated by the United 
States Court of Appeals for Veterans Claims (Court) in 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993), if evidence 
should sufficiently demonstrate that a medical relationship 
between the veteran's inservice exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service, and the requirements of 
38 U.S.C.A. § 1110 would be satisfied.

In this case, the threshold question is whether the veteran 
has presented evidence of a well-grounded claim.  The Court 
has defined a well-grounded claim as a claim which is 
plausible, that is meritorious on its own, or is capable of 
substantiation.  If he has not filed such a claim, the appeal 
must fail.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The United States Court of 
Appeals for the Federal Circuit has affirmed the principle 
that if an appellant fails to submit a well-grounded claim, 
the VA is under no duty to assist in any further development 
of the claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence).  Third, there 
must be a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Court has further held that the 
second and third elements of a well-grounded claim for 
service connection can also be satisfied under 38 C.F.R. 
§ 3.303(b) (1999) by (a) evidence that a condition was 
"noted" during service or an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran has 
been diagnosed with bilateral hearing loss.  With regard to 
the second prong of the Caluza analysis, the service medical 
records from the veteran's active duty in World War II fail 
to note any indication of bilateral hearing loss.  In light 
of the veteran's combat experience, the Board has conceded 
his exposure to loud noises during World War II.  However, 
the veteran himself has indicated that he did not have 
hearing loss until the 1970's, well after his discharge from 
active service.  In this case, there is no medical evidence 
that tends to link a post service hearing loss (first shown 
decades after the veteran's World War II service) to his 
active duty.  To this extent, in light of the lack of medical 
nexus evidence, the veteran's claim for service connection 
for hearing loss as a result of his service from March 1943 
to February 1946 is not well grounded.  38 U.S.C.A. § 1154; 
Savage v. Gober, 10 Vet. App 489 (1997); Caluza, 7 Vet. 
App. at 506

The veteran has otherwise argued that he was further exposed 
to loud noise during his Reserve service and he noted that 
service medical records from 1964 to 1985 indicate 
progressive bilateral hearing loss.  

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred in or aggravated while performing inactive 
duty training.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 
1991).  

In this case, while there is a clear indication that the 
veteran's hearing progressed from year to year when he was 
afforded his Annual examinations in conjunction with his 
service in the Navy Reserve, there is no indication that 
hearing loss is the result of an injury that occurred during 
his periods of active or inactive duty for training.  Simply 
stated, in order to award the veteran service connection for 
bilateral hearing loss as a result of his service in the Navy 
after World War II, there must be medical evidence that links 
the hearing loss to service in some way.  While there are 
indications that his hearing deteriorated over the years from 
1964 to 1985, there is absolutely no indication by competent 
evidence that this was the result of the veteran's limited 
periods of active and inactive duty training during this 
time. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Moreover, the medical statements that are associated with the 
veteran's Reserve service certify that such service did not 
change the veteran's condition from that on entrance.  

While the veteran is competent to describe events or 
symptomatic manifestations of a disorder that are perceptible 
to a lay party, the Court has made clear that a lay party is 
not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
knowledge, skill, expertise, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  In 
this case, the veteran is not competent to diagnose himself 
with hearing loss and then associate this hearing loss to 
exposure to loud noises either during his service in World 
War II or during his periods of inactive or active duty 
training.  More importantly, he is not competent to state 
that exposure to loud noise during his inactive and active 
duty for training caused an injury that, in turn, caused his 
hearing loss. 

With respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence to associate 
the veteran's hearing loss with either his active service or 
with his active or inactive duty training.  If the active 
duty service medical records do not show the claimed 
disability, and there is no medical evidence to link a 
current disability with an event or injury in service or with 
a service-connected disability, the claim is not well 
grounded and must be denied.  

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claimant alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, neither the Board nor the RO is on notice of the 
existence of any obtainable evidence which exists that, if 
true, would make the claim for service connection plausible.  
While the veteran clearly had progressively worsening hearing 
over the years encompassed by his inactive duty for training 
and active duty for training, there is absolutely no medical 
evidence to support the conclusion that this hearing loss was 
the result of the veteran's periods of service, including in 
the Naval Reserve.  Accordingly, the Board must deny this 
claim.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals


 

